Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 09/14/2021 has been entered. Claims 1, 2, 5, 6, and 8-21 are pending in the application.  Claim 9 was previously withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,850,162 to Iglesias, further in view of U.S. Patent No. 7,921,874 to Tekulve.  
Regarding Claim 8, Iglesias teaches a medical instrument (Fig. 1) for diagnostic, therapeutic or surgical measures in a cavity in a body of a patient, comprising: a proximal region (See Annotated Fig. 1 below), which is provided and designed for arrangement outside the body; a distal end, which is provided and designed for arrangement inside the cavity in the body; a supply structure (Fig. 1-2, element 40) for delivering a fluid to the cavity, wherein the supply structure reaches from a first 
    PNG
    media_image1.png
    765
    569
    media_image1.png
    Greyscale
coupling (Fig. 1, element 20) in the proximal region of the medical instrument to an axial outlet (shown at distal end) in the distal end; a discharge structure (Figs. 1-2, element 50) for discharging a fluid from the cavity, wherein the discharge structure reaches from an inlet (shown at the distal end) in the distal end of the medical instrument to a second coupling (Fig. 1, element 52) in the proximal region of the medical instrument; a flow resistance means in the first coupling of the supply structure or in the second coupling in the discharge structure (Fig. 1, stopcock 22 meets the limitations of a flow resistance means in the first coupling of the supply structure and valve 54 meets the limitations of a flow resistance means in the second coupling of the discharge structure; a stopcock and a rotary valve are each known 
Iglesias does not expressly disclose wherein the flow resistance means has a finite number of alternative predetermined configurations with different flow resistances, and the flow resistance means is provided and designed to be operated exclusively in the predetermined configurations. 
Tekulve teaches an analogous invention directed to a valve assembly for controlling flow in medical devices in which Tekulve teaches Tekulve teaches a flow resistance means (Figs. 13-16, stopcock 512 meets the limitations of a flow resistances means since, as discussed in Col. 7 line 51 – Col. 8, lines 38), two different sized openings, 540 and 542, each provide resistance such that each opening achieves a different flow rate; the size of the openings determining the flow rate is equivalent to the smallest cross-sectional area of a flow path providing flow resistance) with a finite number of alternative predetermined configurations with different flow resistances (Col. 7, line 66 – Col. 8 line 5; there are two predetermined configurations; a configuration through opening 540 which provides a first flow resistance and a configuration through opening 542 which provides a second flow resistance), and the flow resistance means is provided and designed to be operated exclusively in the predetermined configurations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a flow resistance means with a finite number of alternative predetermined configurations with different flow resistances wherein the flow resistance means is provided and designed to be operated exclusively in the predetermined configurations for the flow control mechanism, as taught by Tekulve, in place of the flow resistance means in the first and/or second coupling of Iglesias, in order to achieve desired flow rates that are reversible.  Iglesias teaches that a first fluid channel 40 is used for inflow, while a second fluid channel 50 is used for outflow.  However, Iglesias further teaches that the fluid flow directions may be reversed (Col. 4, lines 1-11).  The flow resistances 
Regarding Claim 10, the modified instrument of Iglesias and Tekulve teaches all of the limitations as discussed above regarding Claim 8, and further teaches wherein the flow resistance means has a rotatable member, or a member movable along a straight or curved path, with several through-bores, fluid can flow through one or more of the through-bores in each predetermined configuration of the flow resistance means (Tekulve; Fig. 13, stopcock member 537 is a rotatable member with several through-bores which fluid can flow through). 
 Regarding Claim 11, the modified instrument of Iglesias and Tekulve teaches all of the limitations as discussed above regarding Claim 10, and further teaches wherein the through-bores have different cross sections (Tekulve, Col. 7, lines 66 – Col. 8, line 5),45532300.1Application No. 16/026,124AMENDMENT AND RESPONSE TO FINAL OFFICE ACTION Page 5 of 10fluid can flow through one of the through-bores in each predetermined configuration of the flow resistance means.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iglesias in view of Tekulve, as applied to Claim 8, and further in view of U.S. Patent No. 3,900,022 to Widran. 
Regarding Claim 12, the modified instrument of Iglesias and Tekulve teaches all of the limitations as discussed above regarding claim 8, but is silent regarding wherein the flow resistance means of the discharge structure does not completely close the discharge structure in any possible configuration or any intended configuration of the medical instrument, or the flow resistance means of the discharge structure does not unconditionally completely close the discharge structure in any possible configuration or any intended configuration of the medical instrument.
Widran teaches an analogous invention directed to a medical instrument for diagnostic, therapeutic, or surgical measures in a cavity of a patient comprising a supply structure (Fig. 5, element 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the discharge structure of the modified instrument of Iglesias and Tekulve to include a pressure limit control valve such that the flow resistance means of the discharge structure does not completely close or unconditionally completely close the discharge structure in any possible configuration or intended configuration, as taught by Widran, in order to prevent any pressure above a desired pressure forming in the treatment zone of the medical instrument (Widran, Col. 2, lines 7-14). 
Allowable Subject Matter
Claims 1-2, 5-6, and 15-21 are allowed.
Claim 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1 and 13, the closest prior art of record is U.S. Patent 3,850,162 to Iglesias as discussed above in the present Final Rejection.  Iglesias teaches a medical instrument (Fig. 1) for . 
Response to Arguments
Applicant’s arguments, see page 1-2, filed 09/10/2021, with respect to the rejection of Claim 1, 5, 6, 8, 10, and 13-21 as unpatentable over US 2017/0100016 to Begg and further in view of US Patent No 7,921,874 to Tekulve, and further in view of US Patent No 3,850,162 to Iglesias, have been fully considered and are persuasive.  The recent amendment has structurally distinguished claim 1 over the prior art applied in the cited rejection. The rejection has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783